Citation Nr: 1700883	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a disability manifested by bilateral leg pain and numbness. 

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left foot disability. 

5.  Entitlement to service connection for a bilateral eye disability, claimed as blurry vision.  

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a sleep disability. 

8.  Entitlement to service connection for memory loss. 

9.  Entitlement to service connection for a psychiatric disability, claimed as depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he desired to withdraw his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a low back disability, bilateral leg disability, left ankle disability, left foot disability, bilateral eye disability, tinnitus, sleep disability, memory loss, and acquired psychiatric disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a VA Form 21-4138 Statement in Support of Claim dated in November 2016, the Veteran indicated he wished to withdraw his pending appeal.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to service connection for a low back disability is dismissed

The appeal for entitlement to service connection for a disability manifested by bilateral leg pain and numbness is dismissed. 

The appeal for entitlement to service connection for a left ankle disability is dismissed.

The appeal for entitlement to service connection for a left foot disability is dismissed.

The appeal for entitlement to service connection for a bilateral eye disability is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.

The appeal for entitlement to service connection for a sleep disability is dismissed.

The appeal for entitlement to service connection for memory loss is dismissed.

The appeal for entitlement to service connection for an acquired psychiatric disability, claimed as depression and PTSD is dismissed. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


